



Exhibit 10.1(b)


Execution Version


FIRST AMENDMENT TO CREDIT AGREEMENT
This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
December 13, 2019, is entered into by and among MARKEL CORPORATION, a Virginia
corporation (the “Borrower”), MARKEL BERMUDA LIMITED, a Bermuda company, MARKEL
GLOBAL REINSURANCE COMPANY, a Delaware corporation, ALTERRA FINANCE LLC, a
Delaware limited liability company, the Lenders (as hereinafter defined), and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent.
RECITALS


A.    The Credit Parties, the several lenders from time to time party thereto
(the “Lenders”), and the Administrative Agent are party to the Credit Agreement,
dated as of April 10, 2019 (the “Credit Agreement”). Capitalized terms used but
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement as amended by this Amendment.
B.    The Borrower has requested that the Lenders amend the Credit Agreement on
the terms and conditions set forth herein.
STATEMENT OF AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


ARTICLE I


AMENDMENTS TO CREDIT AGREEMENT
    
    1.1     Section 1.1 of the Credit Agreement is hereby amended by amending
and restating the following defined terms:


““Excluded Subsidiary” means Markel Ventures, Inc., a Virginia corporation,
Markel CATCo Investment Management Ltd., a company organized under the laws of
Bermuda, Nephila, Lodgepine Capital Management Limited, a company organized
under the laws of Bermuda, and each other Subsidiary of the Borrower that:
(i) is a Pledged Subsidiary;
(ii) (x) is acquired or formed by the Borrower or a Subsidiary of the Borrower
on or after the Closing Date, (y) is not, or is formed for the purpose of
acquiring another Person that is not, primarily engaged in the property and
casualty insurance or property and casualty insurance-related businesses, and
(z) is designated as an Excluded Subsidiary in the first Officer’s Compliance
Certificate furnished pursuant to Section 7.3(a) following its formation or
acquisition; or
(iii) is a Subsidiary of any other Excluded Subsidiary.”




--------------------------------------------------------------------------------





““Guarantor” means the Borrower (with respect to the Obligations of the other
Account Parties).”
    1.2    Article XI of the Credit Agreement is hereby amended by adding the
following new Section 11.24 at the end thereof:


“SECTION 11.24 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and, each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
FDIC under the Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 11.24, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following:














2




--------------------------------------------------------------------------------







(i)
a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii)
a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

(iii)
a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).”
ARTICLE II
RELEASE OF GUARANTY
    2.1     Alterra Finance LLC is hereby released from its obligations as a
Guarantor under the Guaranty set forth in Article XII of the Credit Agreement.


ARTICLE III
CONDITIONS OF EFFECTIVENESS


    3.1     The amendments set forth in ARTICLE I (other than the amendment to
the definition of “Guarantor”) shall become effective as of the date when, and
only when, the Administrative Agent shall have received an executed counterpart
of this Amendment from the Credit Parties and the Required Lenders.


    3.2     The release set forth in ARTICLE II and the amendment to the
definition of “Guarantor” shall become effective as of the date when, and only
when, the Administrative Agent shall have received an executed counterpart of
this Amendment from the Credit Parties and each Lender.


ARTICLE IV


REPRESENTATIONS OF WARRANTIES
            
    4.1    Each Credit Party (solely as to itself and its Subsidiaries)
represents and warrants to the Administrative Agent, the Issuing Lenders and the
Lenders on and as of the date hereof, that: (i) it has taken all necessary
action to authorize the execution, delivery and performance of this Amendment,
(ii) this Amendment has been duly executed and delivered by such Credit Party
and constitutes such Credit Party’s legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of






3




--------------------------------------------------------------------------------







equitable remedies, (iii) no consent, approval, authorization or order of, or
filing, registration or qualification with, any court or Governmental Authority
or third party is required in connection with the execution, delivery or
performance by such Credit Party of this Amendment, (iv) the representations and
warranties set forth in Article VI of the Credit Agreement are true and correct
as of the date hereof except for those which expressly relate to an earlier
date, (v) both before and after giving effect to this Amendment, no event has
occurred and is continuing which constitutes a Default or an Event of Default
and (vi) the Obligations are not reduced by this Amendment and are not subject
to any offsets, defenses or counterclaims.


ARTICLE V


ACKNOWLEDGEMENT AND CONFIRMATION


    5.1     Each party to this Amendment hereby confirms and agrees that, after
giving effect to this Amendment, the Credit Agreement and the other Loan
Documents to which it is a party remain in full force and effect and enforceable
against such party in accordance with their respective terms, as modified
hereby, and shall not be discharged, diminished, limited or otherwise affected
in any respect.


ARTICLE VI


MISCELLANEOUS


    6.1     Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO
THE CONFLICTS OF LAW PROVISIONS THEREOF).


    6.2    Loan Document. As used in the Credit Agreement, “hereinafter,”
“hereto,” “hereof,” and words of similar import shall, unless the context
otherwise requires, mean the Credit Agreement after amendment by this Amendment.
Any reference to the Credit Agreement or any of the other Loan Documents herein
or in any such documents shall refer to the Credit Agreement and the other Loan
Documents as amended hereby. This Amendment is limited to the matters expressly
set forth herein, and shall not constitute or be deemed to constitute an
amendment, modification or waiver of any provision of the Credit Agreement
except as expressly set forth herein. This Amendment shall constitute a Loan
Document under the terms of the Credit Agreement.


    6.3     Expenses. The Credit Parties shall pay all reasonable and documented
fees and expenses of counsel to the Administrative Agent in connection with the
preparation, negotiation, execution and delivery of this Amendment.


    6.4    Severability. To the extent any provision of this Amendment is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in any such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this Amendment in any jurisdiction.










4




--------------------------------------------------------------------------------







    6.5     Successors and Assigns. This Amendment shall be binding upon, inure
to the benefit of and be enforceable by the respective successors and permitted
assigns of the parties hereto.


    6.6     Construction. The headings of the various sections and subsections
of this Amendment have been inserted for convenience only and shall not in any
way affect the meaning or construction of any of the provisions hereof.


    6.7     Counterparts; Integration. This Amendment may be executed and
delivered via facsimile or electronic format with the same force and effect as
if an original were executed and may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
hereto were upon the same instrument. This Amendment constitutes the entire
contract among the parties hereto with respect to the subject matter hereof and
supersedes any and all prior agreements and understandings, oral or written,
relating to the subject matter hereof.


[remainder of page intentionally left blank]
























5




--------------------------------------------------------------------------------





    IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their duly authorized officers as of the date first above written.


 
 
MARKEL CORPORATION


 
 
 
 
 
By:    /s/ Jeremy A. Noble
 
 
Name:    Jeremy A. Noble


 
 
Title:    Senior Vice President and Chief Financial Officer
 
 
 
 
 
 

 
 
MARKEL BERMUDA LIMITED
 
 
 
 
 
By:    /s/ April L. Duff
 
 
Name:    April L. Duff
 
 
Title:    Treasurer
 
 
 
 
 
 

 
 
MARKEL GLOBAL REINSURANCE COMPANY
 
 
 
 
 
By:    /s/ April L. Duff
 
 
Name:    April L. Duff
 
 
Title:    Treasurer
 
 
 
 
 
 

 
 
ALTERRA FINANCE LLC
 
 
 
 
 
By:    /s/ Jeremy A. Noble
 
 
Name:    Jeremy A. Noble
 
 
Title:    Chief Financial Officer and Treasurer
 
 
 
 
 
 



                        
                




















SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT




--------------------------------------------------------------------------------





 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
 
as Administrative Agent, L/C Agent, Fronting Bank, Issuing
 
 
Lender and Lender
 
 
 
 
 
By:    /s/ Jason Hafener
 
 
Name:    Jason Hafener
 
 
Title:    Managing Director
 
 
 
 
 
 





        






































































SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT




--------------------------------------------------------------------------------





    
 
 
CITIBANK, N.A., as a Lender
 
 
 
 
 
By:    /s/ John Modin
 
 
Name:    John Modin
 
 
Title:    Vice President & Managing Director
 
 
 
 
 
 















































































































SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT




--------------------------------------------------------------------------------





 
 
BARCLAYS BANK PLC, as a Lender
 
 
 
 
 
By:    /s/ Edward Turowski
 
 
Name:    Edward Turowski
 
 
Title:    Vice President & Managing Director
 
 
 
 
 
 





































































































SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT




--------------------------------------------------------------------------------





 
 
JPMORGAN CHASE BANK, N.A., as a Lender
 
 
 
 
 
By:    /s/ Hector J. Varona
 
 
Name:    Hector J. Varona
 
 
Title:    Executive Director
 
 
 
 
 
 



















































































SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT




--------------------------------------------------------------------------------





 
 
TRUIST BANK, formerly known as Branch
 
 
Banking and Trust Company and as successor by
 
 
merger to SunTrust Bank, as a Lender
 
 
 
 
 
By:    /s/ Hays Wood
 
 
Name:    Hays Wood
 
 
Title:    Director
 
 
 
 
 
 



  


























































































SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT




--------------------------------------------------------------------------------





 
 
THE NORTHERN TRUST COMPANY, as a Lender
 
 
 
 
 
By:    /s/ Joshua Metcalf
 
 
Name:    Joshua Metcalf
 
 
Title:    VP
 
 
 
 
 
 





    




























































































SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT




--------------------------------------------------------------------------------





 
 
BANK OF AMERICA, N.A., as a Lender
 
 
 
 
 
By:    /s/ Hema Kishnani
 
 
Name:    Hema Kishnani
 
 
Title:    Director
 
 
 
 
 
 







































































































SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT




--------------------------------------------------------------------------------





 
 
Capital One, National Association, as a Lender
 
 
 
 
 
By:    /s/ Seth Meier
 
 
Name:    Seth Meier
 
 
Title:    Director
 
 
 
 
 
 





































































































SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT




--------------------------------------------------------------------------------





 
 
FRONT BANK, as a Lender
 
 
 
 
 
By:    /s/ Leslie Wilson Cosper
 
 
Name:    Leslie Wilson Cosper
 
 
Title:    Vice President
 
 
 
 
 
 





    






























































































SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT




--------------------------------------------------------------------------------





 
 
The Bank of New York Mellon, as a Lender
 
 
 
 
 
By:    /s/ Tatiana Ross
 
 
Name:    Tatiana Ross
 
 
Title:    Vice President
 
 
 
 
 
 





    






























































































SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT


